COURT OF APPEALS OF VIRGINIA


Present:   Judges Elder, Felton and Senior Judge Willis


PENNY LEE STANLEY
                                           MEMORANDUM OPINION *
v.   Record No. 0039-03-3                      PER CURIAM
                                               JUNE 3, 2003
AMHERST COUNTY DEPARTMENT
 OF SOCIAL SERVICES


              FROM THE CIRCUIT COURT OF AMHERST COUNTY
                      J. Michael Gamble, Judge

           (Herbert E. Taylor, III; John Randolph
           Nelson, on brief), for appellant.

           (J. Thompson Shrader; Jennifer R. Tuggle;
           J. Thompson Shrader & Associates, P.C., on
           brief), for appellee.

           (Wanda Phillips Yoder, on briefs),
           Guardian ad litem for Wilson Andrew Holley,
           Kelly Roseanne Brown and Kenny Ray Brown, Jr.

           (Patricia McAdams Gibbons, on brief),
           Guardian ad litem for Angela Marie Brown and
           Jessica Carroll Brown.


     Penny Lee Stanley (mother) appeals a decision of the trial

court terminating her parental rights to her children, Jessica

Carroll Brown, Kelly Roseanne Brown, Kenny Ray Brown, Jr.,

Angela Marie Brown, and Wilson Andrew Holley, pursuant to Code

§ 16.1-283(C)(2).   On appeal, mother contends (1) the evidence

is insufficient to support the termination of her parental


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
rights under that section, and (2) the trial court erred by

finding the termination was in the children's best interests.

We find this appeal to be without merit.   Accordingly, we

summarily affirm the decision of the trial court.   See Rule 5A:27.

                              BACKGROUND

     We view the evidence in the light most favorable to the

prevailing party below and grant to it all reasonable inferences

fairly deducible therefrom.    See Logan v. Fairfax County Dep't

of Human Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 462 (1991).

So viewed, the evidence established the Lynchburg Department of

Social Services (Lynchburg DSS) received a child protective

services complaint on July 12, 1999, when Wilson, then

twenty-one months old, was found trying to cross a busy street

unattended.   A subsequent investigation revealed mother's other

children, then aged twelve, ten, nine, and seven were also

unsupervised at mother's residence, approximately one block from

where Wilson was found.

     On June 17, 1999, Lynchburg DSS had received an earlier

complaint regarding the neglect of all five children and, the

next day, mother signed a protection plan with Lynchburg DSS

agreeing to provide proper supervision of the children.

     On August 14, 1999, mother was charged with two counts of

felony child neglect following another complaint of inadequate

supervision of the five children.    Two of the children had also

been caught shoplifting at a local department store.    Lynchburg
                              - 2 -
DSS removed the children and placed them with relatives.    In

September 1999, mother moved to Amherst County and the

children's cases were transferred from Lynchburg to the Amherst

County Department of Social Services (Amherst DSS).   Mother was

required to undergo psychological and drug evaluations, to

attend and complete parenting and grief counseling, and to

utilize offered in-home assistance services.

     Due to conflicts between mother and her children's

caretakers, Kenny and Kelly were placed in foster care with the

Smith family in November 1999.    Later that month mother was

convicted of two counts of contributing to the delinquency of a

minor and was jailed until February 15, 2000.   From February 16,

2000 through February 29, 2000, mother had sporadic telephone

visits with Kenny and Kelly.   On March 11, 2000, the children

had an overnight visit with mother but reported that Joe

Hartless was present, a violation of the conditions imposed by

the court and DSS.   On March 16, 2000, a court-appointed special

advocate (CASA) worker discovered Angela and Jessica home alone

at mother's residence.   Angela became ill the next day, and

mother was instructed to remain with the child, but she left the

residence after only two hours.   Angela's condition worsened,

and Amherst DSS was unable to contact mother.

     Mother did not register for parenting classes until May 25,

2000 and only attended six out of the twelve weeks of the

program.   Jessica and Angela were allowed back into mother's
                               - 3 -
home in October 2000.    Social worker Rick Groff testified he

informed mother the children would be removed from her custody

if she could not provide stable housing, suitable supervision,

and perform her other responsibilities.

        Mother advised Groff in December 2000 that she had obtained

a new job caring for an elderly woman.    However, mother

repeatedly used an unapproved and inappropriate daycare

provider, despite numerous warnings from Amherst DSS.    By late

December, mother had fallen far behind in her house payments and

was in danger of losing her residence.    The children were

removed from her care, and mother continued to have supervised

visits.

        On November 15, 2001, mother was convicted for three felony

forgery charges and three felony uttering charges stemming from

events occurring between April 16, 2001 and April 27, 2001.

Mother had stolen checks from the woman she had been caring for,

forged them, and used the proceeds to purchase cocaine.     She was

convicted of similar charges in a different jurisdiction on May

1, 2001.    Mother tested positive for cocaine that day and was

remanded to jail.    She was released from prison on September 11,

2002.

        Amy French, a licensed clinical social worker, counseled

Kenny, Kelly and Jessica.    She worked with the children for

approximately nine months and recommended that they not be

returned to mother's custody.     Gary Smith, the children's foster
                                 - 4 -
father, testified the children were thriving in his care.    Their

school work had improved, and they had become involved in

athletic and volunteer activities.

                               ANALYSIS

                                  I.

     Mother contends the order terminating her parental rights

is unsupported by the clear and convincing evidence required by

Code § 16.1-283(C)(2).

     "Code § 16.1-283 embodies the statutory scheme for the

termination of residual parental rights in this Commonwealth."

Lecky v. Reed, 20 Va. App. 306, 311, 456 S.E.2d 538, 540 (1995).

Subsection (C)(2) requires proof, by clear and convincing

evidence, (1) that the termination is in the best interests of

the child, (2) that "reasonable and appropriate" services have

been offered to help the parent "substantially remedy the

conditions which led to or required continuation of the child's

foster care placement," and (3) that, despite those services,

the parent has failed, "without good cause," to remedy those

conditions.   Clear and convincing evidence is "'that measure or

degree of proof which will produce in the mind of the trier of

facts a firm belief or conviction as to the allegations sought

to be established.'"     Martin v. Pittsylvania County Dep't of

Soc. Servs., 3 Va. App. 15, 21, 348 S.E.2d 13, 16 (1986)

(quoting Gifford v. Dennis, 230 Va. 193, 198 n.1, 353 S.E.2d

371, 373 n.1 (1985)).
                                 - 5 -
     Specifically, mother contends the evidence does not support

the court's finding that Lynchburg DSS and Amherst DSS offered

her reasonable and appropriate services to remedy the conditions

which led to the placement of her children in the custody of

social services.

     "'Reasonable and appropriate' efforts can only be judged

with reference to the circumstances of a particular case.    Thus,

a court must determine what constitutes reasonable and

appropriate efforts given the facts before the court."   Ferguson

v. Stafford Dep't of Social Services, 14 Va. App. 333, 338, 417

S.E.2d 1, 4 (1992).   "The Department is not required 'to force

its services upon an unwilling or disinterested parent.'"

Logan, 13 Va. App. at 130, 409 S.E.2d at 463-64 (citation

omitted).

     Over a period of three years, Lynchburg DSS and Amherst DSS

offered mother an array of services and advice.   DSS offered

parent/child nurturing classes, substance abuse evaluations,

counseling, and in-home assistance services.   The DSS offices

provided mother with lists of approved daycare providers.    They

referred mother to a substance abuse treatment program, which

she completed in December 2000.   After mother's incarceration

for the forgery charges, they again advised her to enter a

substance abuse program.   Groff informed mother that if she

encountered any difficulties securing or accessing recommended

services, she should contact Amherst DSS and it could intervene
                              - 6 -
with funding, transportation, or other assistance.    Groff

testified that he provided mother with specific referrals over

the course of two years and that he never received information

from her that she had any difficulty accessing offered services.

Groff instructed mother how to apply for Medicaid, food stamps,

and other programs.

     Clear and convincing evidence supports the trial court's

conclusion that Amherst DSS provided mother with a wide array of

reasonable and appropriate services.

                                 II.

     "In matters of a child's welfare, trial courts are vested

with broad discretion in making the decisions necessary to guard

and to foster a child's best interests."    Farley v. Farley, 9

Va. App. 326, 328, 387 S.E.2d 794, 795 (1990).   On appeal, we

presume that the trial court "thoroughly weighed all the

evidence, considered the statutory requirements, and made its

determination based on the child's best interests."     Id. at 329,

387 S.E.2d at 796.    Furthermore, "[w]here, as here, the trial

court heard the evidence ore tenus, its finding is entitled to

great weight and will not be disturbed on appeal unless plainly

wrong or without evidence to support it."    Martin, 3 Va. App. at

20, 348 S.E.2d at 16.

               In determining what is in the best
          interests of the child, a court must
          evaluate and consider many factors,
          including the age and physical and mental
          condition of the child or children; the age
                              - 7 -
           and physical and mental condition of the
           parents; the relationship existing between
           each parent and each child; the needs of the
           child or children; the role which each
           parent has played, and will play in the
           future, in the upbringing and care of the
           child or children; and such other factors as
           are necessary in determining the best
           interests of the child or children.

Barkey v. Commonwealth, 2 Va. App. 662, 668, 347 S.E.2d 188, 191

(1986).   Mother repeatedly failed to remedy the situation which

led to the foster care placement of her children.   Mother could

not or would not adequately supervise and protect her children

and continually left the children with no caretaker or an

inappropriate one.   Mother has struggled unsuccessfully with

drug addiction and spent significant time in jail and

unavailable to her children.   French recommended the children

not be returned to their mother as they are thriving in the

stability they have found in foster care.   Smith similarly

explained the children have improved during the time they have

lived with his family.

     "It is clearly not in the best interests of a child to

spend a lengthy period of time waiting to find out when, or even

if, a parent will be capable of resuming his [or her]

responsibilities."   Kaywood v. Dep't of Soc. Servs., 10 Va. App.

535, 540, 394 S.E.2d 492, 495 (1990).   Thus far, mother has been

unable to resume her parental responsibilities.   The trial

court's determination that it was in the children's best


                               - 8 -
interests to terminate mother's residual parental rights is not

plainly wrong.

     Accordingly, we summarily affirm the decision of the trial

court.   See Rule 5A:27.

                                                         Affirmed.




                              - 9 -